Case 3:19-cv-00208-GMG Document 10-8 Filed 06/04/20 Page 1 of 2 PageID #: 371
                                                                                                                GOVERNMENT                EXHIBIT




                                      Acknowl2gement                       of Federal Firearms RegPations

                                                    Page     references    are    in   ATF P 5300A Sept 2005

  ILicensee   Narne                                                                                      JUINumber
  IFR AZIE    P David      Milton       H                                                                168075-2010-0144


  inis                                                                                                                               27    CFR     Pnee   Number
  1 DEF INITIONS
               Ammunition                                                                                                             478 11                         36
                          Firearms                                                                                                    478 11                         36
               Antique
               Curios    and   Relies                                                                                                 478 11                         36

               Engaged     in the     Business                                                                                        478-11                         37
               Firearin   Frame     or   Receiver                                                                                     479 11                         37
               Identification     Document                                                                                            478 11                         33

               Short   Barreled     Rifles          Shotguns                                                                          4783     1                     40


  2    MIS CELLANEOUS PROVISIONS

       I       Right oFEntry and Examination                                                                                          478 23                         41

               Straw      Purchase                                                                           478 128     General   Infor    15            69        166

               Tracing    Request from             ATF                                                                               478 25a                         42

               Compliance        with State         Law Publication ATF P 5300 5                                                      478 24                         41

               Firearm Transportation                                                                                                 478 38                         45

                               Thefts         Losses ATF F          33   1011                                                        478 39a                         45
       PF      Reporting                 or


       LICENSES
               Correction       of Error                                                                                               478A8                         49

               Renewal Duration                                                                                           478 45      478 49                  48      49

               Premises Covered                                                                                                        478 50                         49

               Reporting Changes of                Address ATF F 5300 38                                                               478 52                         49

               Reporting       Changes        in   Trade   Name                                                                        478 53                         49

               Reporting       Changes of          Control                                                                             478 54                         49

               Discontinuance           of Business                                                                       478 57     479 127                  5069
  4 CONDUCTOF11USINESS
               Posting    of   License                                                                                                 478 91                         51

               Sales or Deliveries            Between       Licensees                                                      478 94      478 95                         53

               Gun Show         Guidelines                                                                                           478 100                          55

               Out of State and Mail Order                 Sales                                                                       478 96                         53

               PTAbited        Sales    and    Deliveries                                                                              478 99                      54-55

               NICS Requ rements                                                                                         478 102     478 131             55-56        70

               Obliterated Serial Number                                                                                               478 34                         44

               Youth     Handgun        Safety      Act    YHSA Sales            of   Handguns                             18    USC 922 x                         15-16

               Youth Handgun            Safety      Act    Poster   and   Notices                              18 U SC 922 x 478 103               15-16           56-57

               Secure     Gun    Storage       or   Safety    Device                                    92   1a34 922 z 923 d1G                           8        16-18

               Non-residentAliens                                                                              478 29a     ATF Rul 2004-1           43         144-145

               Sales to    Law Enforcement                Officers                                                                478 134                          70-71



       REQU IRED RECORDS
               Retention       of Records          vW                                                                                478 129                       69-70

               Transaction       Record ATF F 4473                                                                                    478124                       64-66

               Acquisition       and    Disposition         Record                                                                 478 125 e                          67

               Reportof        Multiple       Handgun        Sales ATF F 3310 4                                                      478 126a                         69

               Personal    Firearms                                                                                                  478 125a                         68

               Consignment         of   Firearms       Also     see      QA      section       F   15                              478 124 a                  64     183



   6   STATE LAWS AND LOCAL ORDINANCES
               Review      of basic concepts             including licenses           waiting      periods concealed     carry   pemiits


       Provide copy       of   form     and    explain       requirements         to   complete
                                                                                           I   of 2
                                                                                  Page




                                                                                                                                                                           US00000025
Case 3:19-cv-00208-GMG Document 10-8 Filed 06/04/20 Page 2 of 2 PageID #: 372




                                           Ackumtement                               of Federal Firearms Regloations

                                                        Page         references      are in     ATF P 5300A Sept 2005

  jLicensceName                                                                                                  JUINumber
  IFRAZIER David               Milton       H                                                                    1168075-2010-0144


                                                                                                                                                            27   CFR        Paee     Number
  i2ilis

  7 GUNSMITH                 ACTIVITIES                                                           NMA      Fb7l


                 Gurismithing                     Also           see   QA       section    1                                            478 124 a                                   64         185

                 Gunsmith         Recorilkeeping                                                         478 t24 a             125 e ATF Rul 77-1                             64 67            126

                 Firearms          Ammunition Excise                     Tax      Contact       TTB                                                          Part     53    1-877-882-3277



        NFA DEALER                                                                                 NA
                 Authorized        Operations                                                                                       ATF        Ruling 76-22                                    12   6

                 General       Information                                                                                        QA-MllMl2                                                    188

                                                      Tax                                                                                479 32 479 37                                        85-87
                 Special      Occupational

                 NFA        Firearms                                                                                                                        Part      479                     80-98



   9    IMPORTER                                                                                   NA
                                                                                                                                                              478 11                             38
                 Importer Definition

                 ATF       Forms 6 and          6A                                                                                                           478 112                          58-59

                  mportation          Acquisition                Disposition        Record                                        478 122                  478 125 i              63-64          68

                   farkings                                                                                      TDATF-461 478 92 479 102                                    51-52 92-93
                 NFA        Fireanus                                                                                                 479 1         I   I
                                                                                                                                                             479 113                          94-95

                 Firearm           Ammunition           Excise           Tax     Contact      TTB                                                             Part 53       1-877-882-3277



   10   ETORTATION
                 Arms Export           Control        Act of 1976                                  NA                                                        Part     447                99-101



   11 FIREARMS                 AMMUNITION                       MANUFACTURERS                      NA
                 Manufacturer          Definition                                                                                    478 11 and 479 11                                38         83

                  Markings                                                                                                    TD ATF461                       478 92                          51-52

                  Records                                                                                                         478 12-1                 478 125i                   64         68

                  Firearms            Ammunition                Excise    Tax     Contact       TTB                                                           Part     53   1-877-882-3277

                  NFAFirearms                                                                                                                                479 103                             93

                  Special      Occupationat           Tax                                                                                 479 32              479 37                          85-87

                  Annual       Firearms         Manufacturing                  Exportation       Report                                                       Part     53    ATF F       5300 11



   12 SCHOOL ZONE                                                                                  NA
                  If the     FFVs     premises        fal   I   within    1000    feet   of a   school    zone    advise the       FFL    that firearms in possession


                  of FFVs customers must be unloaded                              and    placed    in   a locked container         or a looked               firearms rack that          is



                  on   a    motor vehicle         Also           advise    of the    specific     means    the    FFL   can   ensure that their               customers       are not


                  in violation        of   18   U SC 922 q eg                    advise    customer       of State   licenselpermit          options             the use     of   lockable


                  containers          etc

         Provide copy of form and                     explain requirements                 to   complete


   The     investigator      explained      the   above          information to          me on    S7                 and answered         my           questions        regarding    this


   information         I   have   received       a copy         of   this for   my   records      as a reference        I   understand     that this             is   only ageneral
   overview      ofthe      regulations         and   that I will        be    responsible      for familiarizing       myself     With   al   I       of the laws and        regulations


   goveming       my       licensed   R'rearm buaLiness




                                                                              15    7'1Z9
                                          I
   Applicanfs Licensee's              Signidture-and-Date                                                                   ATF   lnvestigato               Sig-nature      aW    Date


   ATF Website           www atEgov                                                                                            Tracing       Center                         Reporting         Thefts

       Area   Office   Phone                                                                                                   1-800-788-7133                                1-888-930-9275

   Revised     11107108                                                                                                                                                      1-800-800-3855
                                                                                           Page 2       of 2




                                                                                                                                                                                                        US00000026
